MORRIS, Judge.
Appellant first contends that the imposition of a greater sentence in Superior Court than he received in District Court violated his constitutional rights under the State and Federal Constitutions. For the reasons stated in State v. Sparrow, 276 N.C. 499, 173 S.E. 2d 897 (1970), and State v. Spencer, 276 N.C. 535, 173 S.E. 2d 765 (1970), this contention is without merit.
Defendant’s remaining assignment of error is directed to the charge of the court. Although this assignment of error is listed as a “question presented” in the brief, appellant’s brief presents no argument nor authority in support of his contention. This assignment of error is, therefore, deemed abandoned. Rule *27428, Rules of Practice in the Court of Appeals of North Carolina; State v. Norman, 8 N.C. App. 239, 174 S.E. 2d 41 (1970).
No error.
Judges Britt and Parker concur.